 

ADVISORY AGREEMENT

 

This ADVISORY AGREEMENT (this “Agreement”), is entered into effective as of
January 1, 2014, by and between Lixte Biotechnology Holdings, Inc., a Delaware
corporation (the “Company”), and Kathleen Mullinix (“Advisor”).

 

RECITALS

 

WHEREAS, Advisor has certain knowledge, expertise, experience and reputation
which the Company desires to avail itself; and

 

WHEREAS, upon the terms and subject to the conditions of this Agreement, the
Company desires to retain Advisor to provide certain advisory services to the
Company, and Advisor wishes to render such services.

 

AGREEMENT

 

NOW, THEREFORE, in consideration of the foregoing recitals and the mutual
promises and agreements herein contained, Advisor and the Company by this
Agreement agree as follows:

 

1.           Engagement. The Company hereby agrees that, commencing on January
1, 2014 (the “Effective Date”), the Company shall engage Advisor and Advisor
hereby accepts such engagement with the Company, upon the terms and subject to
the conditions hereinafter set forth.

 

2.           Term. The initial term of Advisor’s engagement under this Agreement
(the “Initial Term”) shall commence on the Effective Date and, subject to the
provisions of Section 6, shall continue until December 31, 2014. The Initial
Term and any subsequent one year term (each a “Term”) shall automatically be
extended on an annual basis unless a Notice of Intent to Terminate is given by
either party at least 90 days before the end of the applicable Term.

 

3.           Services. Advisor shall advise on business development.

 

4.           No Authority to Bind. Except as directed and authorized by the
Chief Executive Officer of the Company in writing, Advisor shall not execute or
agree to any contract, agreement or instrument on behalf of the Company.

 

5.           Compensation. The Company shall pay to Advisor the sum of $25,000
payable in two installments of $12,500 with the first installment payable on
January 31, 2014 and the second installment payable on July 1, 2014.

 

6.           Termination. The Company may terminate this Agreement at any time
“for cause” upon delivery of written notice to Advisor, in which case such
termination shall be effective immediately upon Advisor’s receipt of the written
notice.

 

- 1 -

 

 

“Cause” shall mean:

 

(a)Advisor is convicted of, or pleas nolo contendere (no contest) to, any crime
(whether or not involving the Company) constituting a felony in the jurisdiction
involved; or

 

(b)Advisor is in material breach of any provision of this Agreement or any other
agreement with the Company, or willfully fails to or refuses to comply with the
lawful directives of the Chief Executive Officer or the Board in the performance
of her duties under this Agreement (other than a failure caused by temporary
disability).

 

7.           Proprietary Rights and Nondisclosure and Nonuse of Confidential
Information.

 

7.1           It is understood that during the term of this Agreement, Advisor
may be exposed to information that is confidential and proprietary to the
Company. All such information (hereinafter “Lixte Confidential Information”),
whether written or oral, tangible or intangible, that is made available,
disclosed, or otherwise made known to Advisor by the Company or its employees
under this Agreement shall be considered confidential and shall be considered
the sole property of the Company. Lixte Confidential Information shall be (a)
marked as confidential, or (b) otherwise represented by the disclosing party as
confidential either before or within a reasonable time after its disclosure to
the receiving party. This obligation of confidentiality shall remain in effect
for a period of five (5) years after the expiration or termination of this
Agreement.

 

7.2           The obligations of confidentiality set forth in Paragraph 7.1
shall not apply to any information that:

 

(a)is or hereafter becomes generally available to the public other than by
reason of any default with respect to a confidentiality obligation under this
Agreement; or

 

(b)was already known to the recipient as evidenced by prior written documents in
its possession; or

 

(c)is disclosed to the recipient by a third party who is not in default of any
confidentiality obligation to the disclosing party hereunder; or

 

(d)is developed by or on behalf of the receiving party, without reliance on
confidential information received hereunder as evidenced by written documents in
its possession; or

 

(e)has been approved in writing by one party for publication by the other party;
or

 

(f)is required to be disclosed in compliance with applicable laws or
regulations.

 

- 2 -

 

 

8.           Nonsolicitation; Nondisparagement. Advisor acknowledges that during
the course of Advisor’s engagement by the Company, Advisor has and will continue
to have the opportunity to develop relationships with existing employees,
clients, distributors, and prospective clients, and other business associates of
the Company, which relationships constitute goodwill of the Company and that the
Company would be irreparably damaged if Advisor were to take actions that would
damage or misappropriate such goodwill. Advisor accordingly agrees that during
the period commencing on the Effective Date and ending on the first anniversary
of the conclusion of the Term, Advisor shall not, directly or indirectly, either
for the benefit of Advisor or any other person, do any of the following:

 

(a)Solicit any employee of the Company to terminate her employment with the
Company, or employ any such individual during her employment with the Company
and for a period of six months after such individual terminates her employment
with the Company;

 

(b)Solicit any distributor or customer, or prospective distributor or customer,
of the Company to terminate her relationship with the Company, or accept any
business from any such distributor or customer, or prospective distributor or
customer, of the Company; or

 

(c)Make any public statement, comment or remark that disparages the integrity or
competence of a Company officer, director, employee, or shareholder, that
disparages any product or service of the Company, or that is reasonably likely
to cause injury to the relationships between the Company and any existing or
prospective distributor, client, contractual counterparty, supplier, customer,
employee, consultant or other business associate of the Company. Likewise, the
Company agrees that it shall not make any public statement, comment or remark
that disparages the integrity or competence of Advisor.

 

9.           Status as Advisor.

 

9.1           Intention of the Parties. It is mutually understood and agreed
that Advisor, while performing all responsibilities under this Agreement, is and
shall at all times be, act, function, and perform all services and
responsibilities in the legal capacity of an independent contractor. It is
mutually understood and agreed that no work, act, commission or omission of any
act by Advisor or the Company pursuant to the terms and conditions of this
Agreement shall be construed to make or render Advisor an employee of the
Company. Furthermore, Advisor shall not, under any circumstances, hold herself
out to be an employee of the Company.

 

9.2           Independent Advisor to Control Performance. The Company shall have
no right or authority to direct or control Advisor with respect to the
performance of Advisor’s duties under this Agreement, or with respect to any
other matter, except as otherwise provided by this Agreement. It is further
understood that Advisor is free to contract with other companies to provide
professional services, as long as that service does not violate the provisions
of Sections 7 or 8.

 

- 3 -

 

 

 

9.3           Expenses. Except as provided in this Section 9.3, Advisor shall be
fully responsible to pay any and all expenses and disbursements that she incurs
in the performance of any services or obligations covered by this Agreement. The
Company shall, however, reimburse Advisor for all actual and reasonable travel
expenses incurred by Advisor when Advisor is traveling at the request of the
Company in connection with its duties; provided, that (i) Advisor shall not be
entitled to reimbursement for any individual expenditure in excess of $1,000,
unless such expenditure shall have been pre-approved in writing by the Company’s
Chief Executive Officer, and (ii) Advisor shall not be entitled to reimbursement
for a particular expenditure if Advisor does not submit to the Company
sufficient documentation evidencing such expenditure.

 

9.4           Taxes and Benefit Programs. Advisor shall be liable and
responsible to pay any and all taxes relating to all amounts paid to Advisor
hereunder. It is understood and agreed that because Advisor is not an employee
of the Company, the Company shall not withhold any taxes from amounts paid to
Advisor. Advisor shall be fully and solely responsible to report income and
expenses. Advisor acknowledges that she is solely responsible for her own tax
planning and that the Company has not provided Advisor with any tax advice
regarding the tax implications of this Agreement. It is also understood and
agreed that Advisor shall not be eligible to participate in any benefits or
programs sponsored or financed by the Company for its employees.

 

10.Miscellaneous.

 

10.1 Notices. All notices, requests, demands and other communications required
or permitted to be given hereunder shall be in writing and shall be deemed to
have been duly given upon receipt, if delivered personally, upon confirmation of
receipt, if given by electronic facsimile and on the third business day
following mailing, if mailed first-class, postage prepaid, registered or
certified mail addressed as follows:

 

  If to the Company to:      

Lixte, Inc.

6 Tinker Lane

East Setauket, New York 11733

Attn: John Kovach, M.D.

     

Phone: (631) 751-2882

Fax: (631) 982-5050

Email: kovach1329@yahoo.com

      If to Advisor:      

1050 Fifth Avenue

New York, New York 10028

Phone:

Fax:

e-mail:

 

- 4 -

 

 

Any party may by notice given in accordance with this Section 11.1 to the other
parties designate another address or person for receipt of notices hereunder.

 

10.2           Entire Agreement. This Agreement contains the entire agreement of
the parties with respect to the subject matter hereof. This Agreement may be
amended, superceded, canceled, renewed or extended, and the terms hereof or
thereof may be waived, only by a written instrument signed by each of the
parties hereto or thereto or, in the case of a waiver, by the party waiving
compliance.

 

10.3           Attorneys’ Fees. If any legal action or arbitration arises under
this Agreement, arises by reason of any asserted breach of it, or arises between
the parties and is related in any way to the subject matter of the Agreement,
the prevailing party shall be entitled to recover all costs and expenses,
including reasonable attorneys’ fees, arbitration costs, investigative costs,
reasonable accounting fees and charges for experts.

 

10.4           Binding Effect; Assignment. This Agreement shall be binding upon
and inure to the benefit of the parties and their respective permitted
successors and permitted assigns. Neither this Agreement nor any of the rights
hereunder may be assigned by any party, nor may any party delegate any
obligations hereunder or thereunder, without the written consent of the other
party hereto or thereto; provided, however, that the Company may assign its
rights hereunder to any subsidiary or to any person or entity that acquires,
directly or indirectly, all or substantially all of the Company’s business
(whether through acquisition of assets, stock or any other means). Any
non-permitted assignment or attempted assignment shall be void, ab initio.
Nothing herein is intended or shall be construed to give any person any legal or
equitable right, remedy or claim under or in respect of this Agreement or any
provision contained herein, except as otherwise provided herein.

 

10.5           Counterparts. This Agreement may be executed by the parties in
separate counterparts, each of which when so executed and delivered shall be an
original, but all such counterparts shall together constitute one and the same
instrument. Delivery of any counterpart signature page of this Agreement,
written communication or notice hereunder by facsimile shall be equally as
effective as delivery of a manually executed original of such counterpart
signature page, communication or notice.

 

10.6           Further Assurances. Each party hereto shall execute such
documents and other papers and take such further actions as may be reasonably
required or desirable to carry out the provisions of this Agreement and the
transactions contemplated hereby.

 

10.7           Agreement Authorized. Advisor hereby represents and warrants that
she is free to enter into this Agreement and that she is free to render its
services pursuant to this Agreement, and that Advisor is not subject to any
obligation or restriction that would prevent him from discharging her duties
under this Agreement, and agrees to indemnify and hold harmless the Company from
and with respect to any liability, damages or costs, including attorneys’ fees,
arising out of any breach by Advisor of this representation and warranty.

 

10.8           Governing Law. The validity, interpretation and construction of
this Agreement and each part thereof will be governed by the laws of the State
of New York.

 

- 5 -

 

 

10.9          Entire Agreement. This Agreement, and any other agreement
explicitly mentioned herein, by and between the Company and Advisor, set forth
the entire agreement between the Company and Advisor with respect to the subject
matter hereof, and supersedes any and all prior agreements between the Company
and Advisor, whether written or oral, relating to any or all matters covered by
and contained or otherwise dealt with in this Agreement. This Agreement does not
constitute a commitment of the Company with regard to Advisor’s engagement,
express or implied, other than to the extent expressly provided for herein.

 

10.10        Survival at Termination. The termination of this Agreement shall
not affect the obligations to the parties hereunder which by the nature thereof
are intended to survive any such termination including, without limitation, the
obligations of Advisor under Sections 7 and 8.

 

IN WITNESS WHEREOF, the parties hereto have duly executed this Advisory
Agreement as of the day and year first above written.

 

  LIXTE BIOTECHNOLOGY HOLDINGS, INC.       By:       Name:      John Kovach    
Its:            President             Kathleen Mullinix

 

- 6 -

 

